DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings
Due to the claim amendments filed 1/8/2021, the drawings filed 10/5/2018 are acceptable. 

Specification
The replacement abstract filed 1/8/2021 is acceptable. 

Claim Objections
Claim 1 is objected to because of the following informalities: The second to last line of the claim has been amended to recite “the direction”, but this phrase lacks proper antecedent basis. It is suggested to replace the term “the” in this phrase with the term “a”. Appropriate correction is required.
Claim 4 is objected to because of the following informalities: Lines 2-3 have been amended to recite “the delimiting wall and is disposed”, but this phrase is grammatically incorrect. It is suggested to remove the term “and” from this phrase. Appropriate correction is required.
Claim 9 is objected to because of the following informalities: The phrase “the first connector means” on the last line of the claim lacks proper antecedent basis due to the amendments made to claim 1. It is suggested to remove the term “means” from this limitation. Appropriate correction is required.

Claim Interpretation
The claims amendments filed 1/8/2021 removed the majority of the limitations that invoked 35 U.S.C. 112(f); however, the claims still recite the limitations “cable pull means” and “means for shortening” and, therefore, these limitations are still interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 6 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McMichael (US Pat 6,808,521).
Re claim 1, McMichael discloses a connector device 102 (Fig 1) for gastric calibration hoses (it is noted that the phrase “for gastric calibration hoses” is a functional limitation and, thus, the invention of claim 1 does not require “gastric calibration hoses”) comprising: a first end (pointed downward in Fig 1) and a second end (pointed upward in Fig 1), opposite the first end (as seen in Fig 1); a first connector (labeled as “first connector means” in annotated Fig A below) disposed at the first end; a second connector (labeled as “second connector means” in annotated Fig A below) disposed at the second end, and connected with the first connector via a fluid channel (extending all the way through the connector from the first end to the second end, as seen in Fig 1, this fluid channel runs vertically); the first connector comprising a first tapering cavity (labeled in annotated Fig A below) sized and shaped to receive and couple with a gastric calibration hose (as seen in Fig 1); the second connector comprising a second tapering cavity (labeled in annotated Fig A below) and a tapering recess (labeled in annotated Fig A below) annularly surrounding the second tapering cavity (as seen in Fig 1); wherein the second tapering cavity and the tapering recess are sized and shaped to alternatively couple with different medical devices by receiving therein tubular structures of the different medical devices (it is noted that this limitation is a functional recitation; since each of the second tapering cavity and the tapering recess can receive respective complimentary-sized medical devices therein (specifically, a device could have a portion (such as a distal extension) that resides within the second tapering cavity and a different device could have a portion (such as an inward-facing lip) that resides in the tapering recess, this limitation is met); and wherein the tapering recess is elongated in the direction from the second end towards the first end (as seen in Fig 1 and annotated Fig 

    PNG
    media_image1.png
    994
    1295
    media_image1.png
    Greyscale

Re claim 2, McMichael discloses that the first tapering cavity tapers from the first end towards the second end and the second tapering cavity tapers from the second end towards the first end (as seen in Fig 1 and annotated Fig A above).
Re claim 3, McMichael discloses that the first tapering cavity and/or the second tapering cavity form a part of the fluid channel (as seen in Fig 1 and annotated Fig A above).  
Re claim 6, McMichael discloses that the tapering recess continuously tapers from the second end towards the first end (as seen in Fig 1 and annotated Fig A above).  
Re claim 9, McMichael discloses a medical system 100 (Fig 1) comprising a connector device of claim 1 (as set forth in the rejection of claim 1 above), as well as a gastric calibration hose 162+106 (Fig 1), wherein the gastric calibration hose comprises: at least a hose longitudinal axis (extending horizontally in Fig 1), a first hose end (connected directly to connector device 102 in Fig 1) and a second hose end (having end element 106, as seen in Fig 1) opposite to the first hose end, and a hose wall (the structure of 162, Fig 1) that encloses a lumen (as seen in Fig 1), wherein an end element 106 (Fig 1) is arranged at the second hose end (as seen in Fig 1), delimiting the lumen (as seen in Fig 1), wherein the end element comprises at least one passage extending through the end element in a manner substantially parallel to the hose longitudinal axis (as seen in Fig 1, the passage extends horizontally before extending vertically), wherein the first hose end is coupled to the connector device via the first connector (as seen in Fig 1).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 5, 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over McMichael (US Pat 6,808,521) in view of Davis (PG PUB 2017/0014616).
Re claim 4, McMichael discloses a delimiting wall (the wall forming the “second connector means” in annotated Fig A above) disposed between the second tapering cavity and the tapering recess (as seen in annotated Fig A above) but does not disclose an outer wall surrounding the tapered recess and set back towards the first end with respect to the delimiting wall, such that the delimiting wall forms the second end. Davis, however, teaches a connector device 20 (Fig 5D) comprising a second connector means comprising an outer wall 244 (Fig 5D) surrounding a recess (between walls 244 and 242, as seen in Fig 5D) and a delimiting wall 242 (Fig 5D), wherein the delimiting wall is formed between the second cavity and the recess (as seen in Fig 5D), wherein the outer wall is designed to be set back towards a first end 250 (Fig 5D) with respect to the delimiting wall, such that the delimiting wall forms a second end 240 (Fig 5D) for the purpose of preventing miscommunication to non-enteral connectors (Para 4, 59-61). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify McMichael to include an outer wall surrounding the recess that is set back towards the first end with respect to the delimiting wall such that the delimiting wall forms the second end, as taught by Davis, for the purpose of preventing miscommunication to non-enteral connectors (Para 4, 59-61).
Re claim 5, McMichael disclose that an outer diameter of the delimiting wall increases from the second end towards the first end (as seen in Fig 1 and annotated Fig A of McMichael) but does not disclose that the delimiting wall has such an outer diameter when an outer wall is present. Davis, however, as taught in the rejection of 
Re claim 8, McMichael discloses that from the first end towards the second end, the first tapering cavity comprises at least two contiguous steps (as seen in Fig 1, the first step is the portion of the first connector means that the tube 162 is located therein and the second step is the portion of the first connector means proximal to the tube 162) for receiving gastric calibration hoses with different average diameters (it is noted that the phrase “for receiving gastric calibration hoses with different average diameters” is a functional recitation), wherein the steps have different initial and end diameters (as seen in Fig 1, the first step has larger initial and end diameters than the initial and end diameters of the second step), and wherein the respective average diameter of the steps respectively decreases continuously from the first end towards the second end (as seen in Fig 1). McMichael does not explicitly disclose that the two steps are respectively tapering. Davis, however, teaches a connector device 230 (Fig 5D) comprising a first cavity (labeled in annotated Fig B below) comprising three contiguous steps (labeled in annotated Fig B below; with the “first step” being comparable to the “first step” of McMichael and the “third step” being comparable to the “second step” of Michael), wherein two of these contiguous steps are respectively tapering (the “first step” and the “second step” labeled in annotated Fig B below), wherein the first and second steps have different initial and end diameters (as seen in Fig 5D), and wherein 

    PNG
    media_image2.png
    741
    968
    media_image2.png
    Greyscale

Re claim 17, McMichael discloses that the delimiting wall is tapered in the region of the second end with respect to a longitudinal axis of the connector device (as seen in Fig 1 and annotated Fig A above, the proximal-most outer surface of the second end gradually increases in diameter in the distal direction do to its substantially semi-circular shape), but does not explicitly disclose that the taper is a chamfer. Davis, however, teaches providing a delimiting wall 242 (Fig 5D of Davis) that is chamfered in the region of the second end with respect to a longitudinal axis of the connector device (the “tapered lead-in portion” of Para 59 that is also described as “chamfered surface” in Para 57; as seen in annotated Fig C below) for the purpose of providing a lead-in portion that is appropriate for enteral coupling (Para 59). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify McMichael to include the delimiting wall as chamfered instead of tapered, as taught by Davis, for the purpose of providing a lead-in portion that is appropriate for enteral coupling (Para 59).

    PNG
    media_image3.png
    748
    798
    media_image3.png
    Greyscale

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over McMichael (US Pat 6,808,521) in view of Benusa (US Pat 4,525,156).
Re claim 7, McMichael discloses that a dimension of the first tapering cavity is adapted to an outer diameter of the gastric calibration hose to be coupled thereto (as seen in Fig 1), but does not disclose that the outer diameter is in a range between ca. 40 to 45 Fr. Benusa, however, teaches a connector 21 (Fig 1) that receives a gastric calibration hose 22 (Fig 1) that is 40 French as this is a convenient size for a gastric calibration hose (Col 3, Line 51). Therefore, it would have been obvious to one of ordinary skill in the art to modify the first tapering cavity to have a dimension that is adapted to 40 Fr, as taught by Benusa, for the purpose of receiving a convenient size gastric calibration hose (Col 3, Line 51).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over McMichael (US Pat 6,808,521) in view of Mains (US Pat 2,498,692).
Re claim 10, McMichael discloses all the claimed features except that the hose wall has a plurality of openings in the region of the second hose end. Mains, however, teaches a hose (Fig 1) comprising a first hose end (to the left in Fig 4) and a second hose end (to the right in Fig 4) and comprising a hose wall 8 (Fig 1,4) having a plurality of openings 14 (Fig 4) in a region of the second hose end (as seen in Fig 4) for the purpose of enabling gas and fluid to be evacuated from the body and fluid to be injected into the body (Col 2, Lines 42-46). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the hose wall to include a plurality of openings in a region of the second hose end, as taught by Mains, .
Claims 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over McMichael (US Pat 6,808,521) in view of Matsumoto (PG PUB 2006/0111612).
Re claim 11, McMichael discloses all the claimed features except that the gastric calibration hose comprises an auxiliary channel, wherein the auxiliary channel encloses a volume and extends substantially parallel to the hose longitudinal axis, wherein a second end of the auxiliary channel opens into the end element.  Matsumoto, however, teaches a gastric calibration hose 12 (Fig 1) comprising a hose longitudinal axis (extending horizontally in Fig 1,2), a hose wall 29 (Fig 2) that encloses a lumen 48 (Fig 2), a first hose end (to the right in Fig 1,2), a second hose end (to the left in Fig 1,2), and an end element 31 (Fig 2) and further comprising an auxiliary channel (65 and the channel formed by the inner surface of hose wall 29, as see in Fig 3), wherein the auxiliary channel encloses a volume and extends substantially parallel to the hose longitudinal axis (as seen in Fig 2), wherein a second end of the auxiliary channel opens into the end element (as seen in Fig 2) for the purpose of providing an optical system (Para 48) and providing means to allow and control bending of the distal end of the hose (Para 41,42). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify McMichael to include an auxiliary channel, as taught by Matsumoto, for the purpose of providing an optical system (Para 48) and providing means to allow and control bending of the distal end of the hose (Para 41,42).
Re claim 12, McMichael does not disclose an auxiliary channel (as set forth in the rejection of claim 11 above) and therefore also does not disclose a light conductor device provided in the auxiliary channel, a light entry surface and at least one light emission means. Matsumoto, however, teaches a light conductor device 56 (Fig 2) is provided in the auxiliary channel 65 (Fig 2), wherein a light entry surface (connected to light guide cable 16, Fig 1; Para 37) is formed at the light conductor device in the region of the first hose end (as seen in Fig 1), and wherein, in the second hose end, the light conductor device extends through the end element to an end averted from the hose, where at least one light emission means 52 (Fig 2) is arranged (as seen in Fig 2) for the purpose of providing an optical system (Para 48). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify McMichael to include a light conductor device, a light entry surface and a light emission means, as taught by Matsumoto, for the purpose of providing an optical system (Para 48).
Re claims 13-16, McMichael does not disclose an auxiliary channel (as set forth in the rejection of claim 11 above) and therefore also does not disclose a cable pull means in the auxiliary channel (as required by claim 13), plurality of cable pull guides (as required by claims 14 and 15) and a means for shortening the cable pull means (as required by claim 16). Matsumoto, however, teaches, an auxiliary channel (the channel formed by the inner surface of hose wall 29, as see in Fig 3), a cable pull means 26 (Fig 2,3) is guided for sliding movement in the longitudinal direction with respect to the hose wall (Para 41), wherein the cable pull means is fastened at the second hose end (Para 41) and, in the region of the first hose end, is guided out from the hose wall via the .

Response to Arguments
Applicant's arguments filed 1/8/2021 have been fully considered but they are not persuasive. 
Re Applicant’s arguments directed to claim 1: Applicant argues that the groove identified as the “tapering recess” (1) is not tapered “but rather appear[s] to have a semicircular cross-section”, (2) is not capable of receiving a tubular structure of a medical device therein so as to couple with the medical device and (3) is not elongated in the direction from the second end towards the first end. The Examiner respectfully disagrees. 

Regarding argument (2): One of ordinary skill in the art would recognize that a complimentary-shaped tubular “different medical device” having a portion, such as a substantially semi-circular-shaped inward-facing lip, could be received within McMichael’s groove (the claimed “tapering recess”). As this “different medical device” is not a part of the claimed invention, McMichael’s groove only needs to be capable of receiving such a “different medical device” (which has not had any specific structure claimed). It is noted that the claim does not require the “tapering recess” to be defined between an inner radial wall and an outer radially wall as Applicant may believe based on this argument.
Regarding argument (3): One of ordinary skill in the art would recognize that McMichael’s groove (the claimed “tapering recess”) is “elongated in the direction from the second end towards the first end” because it has a length in that direction. As per 
Re Applicant’s argument directed to claim 6: This argument is moot in view of the present rejection of claim 6.
Re Applicant’s arguments directed to claims 4, 5, 8: Applicant argues that there is no sufficient evidence of record for the required motivation to modify McMichael by incorporating the structures of Davis. Specifically, Applicant argues that (1) Davis fails to suggest why a person of ordinary skill in the art would be motivated to incorporate its coupling structure in a device such as the one disclosed in McMichael, (2)  McMichael does not suggest that further improvement is desired, (3) McMichael explicitly discusses the disadvantages of standardized couplings, and (4) the modification would require a substantial reconstruction or redesign of the elements of the McMichael device and/or would change its basic principle of operation. 
Regarding Argument (1): As set forth in the rejections of claim 4, 5 and 8, Davis teaches that one of ordinary skill in the art would be motivated to modify McMichael’s with an outer wall at the second end and a modified tapered cavity at the first end like that of Davis as doing so would prevent miscommunications to non-enteral connectors 
Regarding Argument (2): In order to establish a prima facie case of obviousness, it is not required that the primary reference set forth that further improvement is desired. Rather, some teaching, suggestion, or motivation to combine or modify the teachings of the prior art to produce the claimed invention must only be found in either of the references or in the knowledge generally available to one of ordinary skill in the art. In the present instance, the motivation is found in the secondary reference.
Regarding Argument (3): As set forth in the above rejections, the modification does not propose replacing McMichael’s coupling with that of Davis. Rather, the modification only sets forth adding an outer wall around McMichael’s delimiting wall. Such a modification would not result in McMichael becoming a “standardized coupling” and, thus, would not prevent McMichael from connecting to any of the devices that it is intended to connect to.
Regarding Argument (4): The modification would not require substantial reconstruction or redesign of the McMichael device as the modifications only include adding an outer wall around McMichael’s delimiting wall and changing the shape of McMichael’s tapered cavity at the first end. As Davis teaches that an outer wall can be 
Re Applicant’s assertion directed to claims 10-16: No arguments are presented. The Examiner respectfully disagrees with the assertion and refers to the above rejections and response to claim 1 arguments.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMI A BOSWORTH whose telephone number is (571)270-5414.  The examiner can normally be reached on Mon - Thurs 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KAMI A BOSWORTH/Primary Examiner, Art Unit 3783